— Proceeding pursuant to CPLR article 78 to review respondent’s determination dated May 6, 1975, which suspended petitioner’s license for 30 days, 15 days thereof forthwith and the remainder *815thereof deferred, and imposed a $1,000 bond claim. Determination confirmed and petition dismissed on the merits, without costs. The record on this proceeding contains substantial evidence to sustain the determination, and the penalties imposed were not so disproportionate to the offenses as to shock one’s sense of fairness. Rabin, Acting P. J., Martuscello, Latham, Margett and Munder, JJ., concur.